Citation Nr: 1134080	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the Board for further procedural and evidentiary development in June 2010, as the record revealed that the Veteran's allergic rhinitis increased rating claim had not been readjudicated after he was afforded a pertinent VA examination in September 2009.  Accordingly, the RO readjudicated the claim, as reflected by a June 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDING OF FACT

The medical evidence of record fails to reflect any clinical findings of nasal polyps.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for allergic rhinitis had not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

VA's duty to notify was partially satisfied by a letter issued in September 2005, which advised the Veteran of the evidence that VA would obtain and that he should obtain.  The letter further informed the Veteran that he must demonstrate an increase in the severity of his service-connected allergic rhinitis to warrant the assignment of an increased rating.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  A November 2006 statement of the case advised the Veteran of the rating criteria for allergic rhinitis, and the Veteran's claim was subsequently readjudicated, as reflected by supplemental statements of the case issued in August 2009 and June 2011.  Accordingly, the Board finds that any error with regard to the timing or content of the notice provided has been rendered harmless.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and the Veteran has not identified any available, relevant treatment records that have not been obtained.  The Veteran was also provided with several VA examinations during the instant rating period that addressed the rating criteria for his allergic rhinitis, and which are considered adequate for rating purposes.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran contends that his service-connected allergic rhinitis is more severe than is reflected by his current 10 percent disability rating.  He reports experiencing daily symptoms of nasal blockage, nasal drainage, nasal bleeding, and a sore throat.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's current 10 percent disability rating has been assigned pursuant to Diagnostic Code 6522, which outlines the rating criteria for allergic rhinitis.  Pursuant to Diagnostic Code 6522, a 10 percent rating is assigned based on evidence of allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  The next higher rating of 30 percent requires evidence of nasal polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

At the outset of this analysis, the Board notes that the Veteran is receiving a separate 10 percent evaluation for his service-connected sinusitis.  Thus, the Veteran's reported symptoms of incapacitating episodes of sinusitis requiring antibiotic treatment, and non-incapacitating episodes of sinusitis, characterized by headaches, pain, purulent discharge, and crusting, will not be considered in the instant appeal, as those sinus-related symptoms are contemplated by his separate disability rating.  Accordingly, the Board's analysis will focus on the evidence related to his allergic rhinitis symptomatology, as reflected by the rating criteria for allergic rhinitis.

After reviewing the evidence of record, the Board does not find that any clinical evidence of nasal polyps has been observed, thereby entitling the Veteran to an increased rating.  Specifically, no evidence of nasal polyps was found during the Veteran's examinations conducted for VA purposes in September 2006, June 2008, and September 2009. 


Moreover, the evidence of record fails to reflect that the Veteran has greater than a 50 percent nasal obstruction of both of his nasal passages, evidence required for the assignment of his current 10 percent disability rating.  The October 2005 examination for VA purposes (QTC examination) report reflects the examiner's finding that the Veteran had a 5 percent right nasal passage obstruction and a 10 percent left nasal passage obstruction.  The Veteran's June 2008 QTC examination report reflects a finding of no nasal obstruction, and the Veteran's September 2009 VA examination report notes 50 percent nasal obstructions of both of the Veteran's nasal passages.

Given this clinical evidence of record, a basis for awarding a schedular rating in excess of 10 percent has not been presented.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports that he experiences daily symptoms of nasal blockage, nasal drainage, nasal bleeding, and a sore throat.  The Board notes that the Veteran is competent to report this symptomatology, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Indeed, a February 2011 VA treatment record reflects the Veteran's report of noticing blood in his nasal discharge in the mornings, and the treatment provider advised the Veteran of proper nose-blowing techniques and informed him that blowing with too much exertion could result in damaging his mucous membranes.  However, the Board notes that certain objective findings not present in the instant case, namely evidence of nasal polyps, are necessary for an award of an increased rating for allergic rhinitis.  The Board further finds that the Veteran's reported symptoms are adequately contemplated by his current 10 percent disability rating, as his currently-assigned rating requires his nasal passages to be more severely obstructed than the current medical evidence reveals them to be.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's allergic rhinitis increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

A disability rating in excess of 10 percent for service-connected allergic rhinitis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


